Exhibit 10.1
 
LICENSING AGREEMENT – SUITE OF APPS

THIS LICENSING AGREEMENT – SUITE OF APPS (the “Agreement”), entered into as of
this 17th day of October, 2011 (“Effective Date”) by and between Apps Genius
Corp, a Nevada Corporation (the “Company”), NEP Snooki Enterprises, LLC (the
“Licensor”), and Starz Management & PR, engaged by the Company to act as the
Licensor’s product development consultant and public relations and marketing
firm with respect to the “Products” as defined in ¶1.1 below (“Starz”), each
singly a “Party” and collectively the “Parties.”


ARTICLE I
EXCLUSIVE LICENSE


1.1 Licensed Property. Upon the terms and conditions set forth herein, the
Licensor provides to the Company and its successors and assigns the exclusive
license and privilege to utilize the name(s), signature, voice, logo, symbol,
copyrights, trademarks, depictions, photographs, portraits, video recordings,
audio recordings, photographic or non-photographic likeness(es), characters,
characterizations, designs, visual representations and/or other elements of the
persona and identity of Nicole Polizzi (known by the stage name “Snooki”) (the
“Licensed Property”) for the development, manufacture, marketing, sale and
distribution of social applications and social games which are released either
(A) concurrently on both the Android and  iOS platforms or (B) concurrently on
all of the Android, iOS, Facebook, Google+ platforms (each application a
“Product” and, together with the Additional Products and Replacement Products,
the “Products”).  The Products shall specifically exclude use of the Licensed
Property in and in connection with (C) installable desktop computer games and
games for gaming consoles such as Sony Playstation, Microsoft X-box, Nintendo
and similar systems even if such games can interface with Android, iOS,
Facebook, Google+ platforms, (D) mobile and social applications and mobile and
social games designed to be released on Facebook only and (E) mobile and social
applications and mobile and social games designed to be released on Google+
only  (the “License”).
 
1.2 Exclusivity. This License is an exclusive license throughout the Territory
with respect to the Products and neither the Licensor itself nor any third party
licensed by the Licensor shall by virtue of such third-party license have the
right to advertise, promote, manufacture, sell or distribute nor cause the
advertising, promotion, manufacture of, sale or distribution of the Products
anywhere in the Territory. Licensor will not grant any other license for use of
the Licensed Property in connection with the social applications and/or social
games the same or substantially similar to Products to be announced and
exploited during the Term; provided, Licensor may grant other license(s) for use
of de minimus elements of the Licensed Product for use in such other social
applications and/or social games.


1.3 Reservation of Rights. Any rights not expressly provided to the Company
herein are reserved in their entirety to the Licensor, and the Licensor may use
or withhold from use the Licensed Property in any manner with respect to any
product or service at any time and in any territory.  Use of the Licensed
Property, and the goodwill associated therewith, shall inure solely to the
Licensor. Except for the license provided hereunder and as otherwise provided
herein, (a) as between the parties, the Licensor retains all right, title and
interest in and to the Licensed Property, and (b) the Company acknowledges and
agrees that it will not have any right, title or interest in or to the Licensed
Property, and the Company shall not make any claim or ownership or interest in
or to such Licensed Property.  Furthermore, the Licensor reserves the right,
where requested by a film, television, DVD, live stage or other entertainment or
media project, to include in the conveyance of rights on such project the right
of the project to use the Licensed Property in and in connection with licensing,
endorsement, sponsorship, tie-ins, premiums and product placement and
integration; provided, if so requested by the Company, the Licensor will attempt
to resist such conveyance and if such attempt fails will request the licensing,
endorsement, etc. be handled through the Company with regard to development,
production, distribution and marketing of Products on terms to be negotiated
between such project and the Company; provided, further, if such terms are not
agreed, the Licensor will pay to Licensee an amount equal to one third (1/3) of
the gross revenue (if any) received by Licensor during the Term from the sale of
social applications and/or social games and advertising revenue on such social
applications and/or social games and Licensor will nevertheless be deemed in
full compliance with the terms and conditions of the Agreement.  It is
anticipated by the Licensor that any such exploitation with a company other the
Company will include the logo or so-called mark of the project in connection
with applicable products and/or services along with the Licensed Property and
not the Licensed Property alone; provided, however, an outcome inconsistent with
this anticipation will not negate of otherwise compromise the Licensor’s deemed
compliance with this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Territory; Distribution Channels; Italian and Spanish Markets. The Licensor
acknowledges that it is providing an exclusive license to the Company for the
Products throughout the entire world (“Territory”). The Company shall have the
right to distribution of the Products as set forth in ¶1.1 above. In the event
“Jersey Shore,” the television show on which Snooki is a lead cast member, is
syndicated in a language other than English for more than one consecutive season
(the “Foreign Language Syndication”) then the Licensor may request that the
Company produce any and/or all of the Products in the foreign language of the
Foreign Language Syndication (the “Foreign Language Product”). If the Company
fails to upload the Foreign Language Product for approval by the relevant
platform within sixty (60) days of the Licensor’s request of such production,
then the Licensor may terminate the rights in this Agreement as to the Foreign
Language Product only. Upon such termination, the Licensor may arrange for the
production of the Foreign Language Product with another third-party, which will
be entitled to use the content and other elements of the Products; provided,
however, the Company shall not be required to provide any party (either the
Licensor or other third party) with any work-product, coding or other
development-related contents of the Products.


ARTICLE II
PRODUCTION RIGHTS AND TERM OF LICENSE


2.1 Production of Products. The Company shall be entitled to develop, release
and distribute and sell a total of four (4) Products within one (1) year of the
Effective Date; provided, the first Product shall be released on or before
November 23, 2011 (or on another date mutually agreed upon by both the Licensor
and the Company). If the Company fails to release the initial Product by
November 23, 2011, and such failure is not the result of the Licensor, then the
Licensor may elect to terminate this Agreement. Each date that a Product is
released shall be deemed to be a “Release Date.”   The approved concepts for the
four (4) Products are set forth in the Marketing and Promotion Agreement
attached to this Agreement as Exhibit A.


2.2 Removed Products. In the event any Product or any Additional Products are
removed through no fault of the Company from the Apple App Store, Android
Marketplace, Facebook, Google+ or any other third party marketplace that sells
the Products (a “Removed Product”), then the Company shall be permitted to
develop, market, sell and distribute an additional Product to replace the
Removed Product (the “Replacement Product”), and the Company will not be
responsible for any additional License Fee for such Replacement Product but the
Company will pay to the Licensor royalties with respect to the Removed Product.
In the event of a Removed Product, the Company will be permitted to produce and
release only one Replacement Product; provided, however, the Licensor shall
retain the right to approve the release of any Replacement Product. The Company
represents and warrants that it will act in good faith to comply with all
applicable rules and guidelines of each respective software platform, and will
take all reasonable steps to avoid the removal of any Product from the Apple App
Store, Android Marketplace, Facebook, Google+ or any other third party
marketplace that sells the Products.


 
2

--------------------------------------------------------------------------------

 
 
2.3 Reservation of Rights for the Products. It is agreed by the Company, and the
Company represents and warrants, that customary industry standards shall be
applied in determining if the Products are of like kind and quality including,
but not limited to, all applicable international, national, federal, state
and  laws, treaties and government orders and regulations. Nothing contained in
this Agreement shall be construed as an assignment or grant to the Company of
any right, title or interest in or to the Licensed Property, except for the
rights provided to the Company herein. Except for the license of the Licensed
Property provided hereunder and as otherwise provided herein, (a) as between the
parties, the Company retains any right, title and interest in and to the
Products, and (b) the Licensor acknowledges and agrees that it will not have any
right, title or interest in or to the Products, and the Licensor shall not make
any claim of ownership or interest in or to such Products. Additionally, any
data obtained in connection with the release of any Products, including, but not
limited to, data related to the users of each Product, shall be the property of
the Company, subject to the rules and regulations of the marketplace and any
other industry standards. Unless otherwise restricted by the Apple App Store,
Android Marketplace, Facebook, Google+ or any other third party marketplace that
sells the Products, the Company shall provide the Licensor with all data in
their possession related to the users of each Product on a monthly basis, or as
reasonably requested by the Licensor.


2.4 Term. The term of the License provided herein (“Term”) shall be one (1) year
from the earlier of (i) the Release Date of fourth (4th) App described in ¶2.1
or (ii) eight (8) months after the Effective Date.  In the event that the
Company successfully releases four (4) Products within the Term, the Company,
with the mutual agreement of the Parties and the payment of the Additional Cash
Fee set forth in ¶3.1(a) below, shall be entitled to release up to four (4)
additional new Products (the “Additional Products”) during the Term which shall
be extended for an additional one (1)-year period


2.5 Termination for Cause.
 
2.5.1            Termination by the Licensor. Licensor shall have the right to
terminate this Agreement upon thirty (30) days written notice to the Company (i)
in the event of any affirmative act of insolvency by the Company, (ii) upon the
appointment of any receiver or trustee to take possession of the properties of
the Company or upon the winding-up or any sequestration by governmental
authority with respect to the Company or (iii) upon a material breach of any of
the other material provisions hereof by the Company. Upon such material breach
by the Company, the Licensor shall be entitled to retain the License Fee, as
well as all further payment of Royalties with respect to the Products from the
date of such breach and thereafter. If the material breach of the Company is
cured within thirty (30) days of such notice by the Licensor, the Licensor may
not terminate the Agreement.


2.5.2            Termination by the Company. The Company shall have the right to
terminate this Agreement upon thirty (30) days written notice to the Licensor
upon a material breach of any of the material terms and provisions of this
Agreement and any agreements executed in conjunction with this Agreement. Such
material breach by the Licensor will entitle the Company to retain a portion of
the Royalties due to Licensor which the Company may attribute to such breach by
the Licensor, as well as all other rights and remedies available to the Company
under applicable laws, including but not limited to specific performance. If the
material breach of the Licensor is cured within thirty (30) days of such notice
by the Company, the Company may not terminate the Agreement.


2.6 Effect of Termination. Upon termination of this Agreement and after any
possible cure periods as provided in Section 2.5 above, the Company agrees to
promptly discontinue all use of the Licensed Property and that all rights in the
Licensed Property provided to the Company hereunder and the goodwill connected
therewith shall be returned to and shall remain the property of Licensor.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
LICENSE FEES


3.1 License Fee. Upon the execution of this Agreement, the Company shall pay
Licensor:


(a) A non-refundable cash payment of Fifty Five Thousand Dollars ($55,000), of
which $50,000 shall be payable to Licensor and $5,000 shall be payable to Starz
(collectively, the “Cash Fees”). In the event that the Company and the Licensor
mutually agree to extend the Term and produce Additional Products, then upon
such mutual agreement , the Company shall pay a non-refundable cash payment of
Fifty Thousand Dollars ($50,000), of which $45,460 shall be payable to Licensor
and $4,540 shall be payable to Starz (the “Additional Cash Fees”); and


(b) The non-refundable and non-returnable issuance of (i) warrants exercisable
for one million one hundred thousand (1,100,000) shares of common stock of Apps
Genius Corp, par value $0.001 (“Common Stock”), at an exercise price equal to
$0.31 on a for-cash or cashless exercise basis (the “Warrants”) and (ii) 70,000
shares of Common Stock shall be issued to Starz. The Warrants will be
exercisable by Licensor until the later of (iii) one hundred fifty (150) days
following the end of the Term (and any extensions thereto) or (iv) eighteen (18)
months following the Effective Date.  The Warrants will be divided among (v)
Licensor, (vi) The Robert Thorne Company and (vii) Gregory V. Redlitz PLC, as
directed by NEP and such division shall be deemed to be as of the Effective
Date.  The shares of Common Stock underlying the Warrants shall be restricted
shares with piggy-back registration rights. The Warrants shall not contain any
anti-dilution rights but such shares underlying the Warrants, when exercised,
shall have similar rights as all other Common Stock shareholders of the Company
that do not have additional contractual rights.  Additionally, the shares of
Common Stock underlying the Warrants shall contain piggy-back registration
rights in any future registration statement filed by Company; provided, that
there will be no piggy-back registration rights for any public offering or
direct registration statement or if such shares of Common Stock underlying the
Warrants are already available for resale; provided, further, that any such
shares of Common Stock underlying the Warrants included in any resale
registration statement will be cut-back first if the Securities and Exchange
Commission requires shares to be cut-back per Rule 415 or other rule.


3.2 Royalties. The Company shall pay Licensor non-returnable royalties
(“Royalties”) in an amount equal to 50% of the revenue generated, directly or
indirectly, from the virtual sale of the Products, advertising sponsorship,
commercial tie-ins and/or product placement related to the Licensed Property,
and shall pay Starz Royalties equal to 10% of the revenue generated from the
sale of the Products related to the Licensed Property. The revenue shall be
calculated as the gross revenue less any mandatory third party commissions,
including fees from all sites that sell and market the Products and any
additional marketing or advertising expenses, and any recovery of Cash Fees as
permitted in Section 3.3 below.


3.3 Recovery of Cash Fees. The Company shall be entitled to recover the Cash
Fees from any revenue generated by the sale of the Products related to the
Licensed Property by deducting the Cash Fee (or Additional Cash Fees, if
applicable) prior to the payment of any royalties to be paid-out pursuant to
Section 3.2 above; provided, however, the Company shall only be entitled to
deduct a maximum of Thirteen Thousand Seven Hundred Fifty Dollars ($13,750) for
each Product related to the Licensed Property. For the sake of clarity, the
Company may only recover a maximum of Thirteen Thousand Seven Hundred Fifty
Dollars ($13,750) from the revenue generated from each individual Product.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4 Accountings; Books and Records. Accountings and payment of the respective
payment of Royalties shall occur on a monthly basis. All Royalties shall be
distributed within thirty (30) days of the receipt of payments received by the
Company with respect to revenues generated by the virtual sale of the Products,
advertising sponsorship, commercial tie-ins and/or product placement related to
the Licensed Property. The Company agrees to keep accurate books of account and
records covering all transactions relating to the virtual sale of the Products,
advertising sponsorship, commercial tie-ins and/or product placement related to
the Licensed Property. Licensor shall have the right to audit and/or examine the
Royalty payments no more than once per year.  The Licensor shall bear all
expenses associated with such audit; provided, the Company shall reimburse the
Licensor for reasonable expenses (accountants’ fees, attorneys’ fees and costs)
related to an audit if the audit of any statement reveals at least a five
percent (5%) underpayment (an “Underpayment”). In the event of an Underpayment,
the Company shall promptly pay the Licensor all amounts past due, plus three (3)
percentage points over the then prevailing prime interest rate in effect on the
date of the audit settlement as reflected in the Wall Street Journal. All books
of account and records shall be kept available for at least one (1) year after
the termination of this Agreement. The Company shall allow Licensor and its
authorized representatives continuous online access to the Company’s sales
reports from the Apple App Store, Android Market, Facebook, Google+ and the
other third parties that sell the Products, solely relating to the sales of the
Products related to the Licensed Property, as well as access to the advertising
sales agency, if applicable, with respect to advertising, sponsorship,
commercial tie-ins and/or product placement related to the Licensed Property.


ARTICLE IV
PRODUCTS DEVELOPMENT AND QUALITY CONTROL


4.1 Product Development.  The Company shall be responsible for the development
of the Products related to the Licensed Property. The Licensor and its
representative shall be reasonably available for consultation, and to attend
development meetings as reasonably requested by the Company. Snooki shall be
available for at a minimum of one (1) development meeting during each of
calendar years 2011 at either the Company’s headquarters located in Red Bank,
New Jersey or at a location in the New York metropolitan area reasonably
acceptable to the Parties. Snooki may attend additional developmental meetings,
at her convenience, at a location mutually agreeable to all Parties.


4.2 Licensor Approval. The parties agree that Licensor shall have creative
approval with regard to the Products, including the name, concept, product
design and content of each Product and its marketing, advertising, promotion and
publicity (content, timing, servicing strategy) and release pattern; provided,
that such approval shall not be unreasonably withheld. Prior to beginning
development of any Product, the Company shall provide the Licensor with a
proposal for a new Product. If the Licensor has an objection, it shall provide a
written objection specifically discussing the objection within four (4) business
days of receipt of the proposal.  If the Company does not receive an objection
from the Licensor, the Company can begin working on the new Product. Licensor’s
approvals or objections shall be based upon subjective standards as to
aesthetics based upon its requirements for the reputation of products or
services relating to the Licensed Property. The Licensor and the Company shall
use their commercially reasonable efforts to closely collaborate and rectify the
basis for any objection within a time period required to meet reasonable
production deadlines and requirements of both parties, and to resolve any
disagreement to have a final satisfactory common project.


4.3 Product Marketing Advertising and Promotion. The Company shall be
responsible for marketing, advertising, promoting and publicizing each Product
related to the Licensed Property; provided, the Licensor shall fully cooperate
in the marketing efforts by endorsing the Company and its Products related to
the Licensed Property, but Licensor shall not be required to endorse the Company
independent of the Products. A more detailed Marketing and Promotion Agreement
is contained in attached Exhibit A.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4 Quality Control and Technical Support. The Company shall be responsible for
ensuring that the Products as developed shall comply in all material aspects
with the agreed designs, models and prototypes and with all relevant and
applicable laws, regulations, specifications and standards in force with respect
thereto and with respect to all standards, rules and guidelines as are
reasonably practicable within the industry. The Company shall provide all
technical support on a continuing basis relating to the development and sale of
the Products, and troubleshooting thereof, as it pertains to their sale on
Android, iOS, Facebook, Google+ platforms, as well as any other third-party
platform on which the Products are distributed.


4.5 Product Markings. The Product, as well as all promotional, packaging and
advertising material, shall include all appropriate legal notices as required by
Licensor, with the ™ or ® Trademark Notice symbol.  Additionally, the Company
shall cause to appear: “NEP Snooki Enterprises, LLC ® & © 201_; Program Code
Genius Apps Corp ® & © 201_.”


4.6 Piracy Enforcement. The Company will make all reasonable efforts to protect
the Licensed Property and the Products from piracy and comply with the industry
standard in protecting its Products from possible piracy. The Company agrees not
to distribute any Products to any distributors that are known to the Company to
engage in the use, manufacture, distribution or transfer or counterfeit, pirated
or illegal software, or are otherwise engaged in unlawful business practices.
The Company will reasonably cooperate with Licensor in the investigation of
counterfeit, pirated or illegal copies of the Products. The Company agrees to
report to Licensor, as soon as reasonably possible after it comes to the
Company’s attention, any suspected counterfeiting, piracy or other infringement
of copyright in the Licensed Property or the Products. 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES


 
5.1 General Representations.  Each party represents and warrants to the other
party that: (i) it has the full authority to enter into this Agreement and to
carry out its obligations under this Agreement and all actions necessary to
authorize the execution, delivery and performance of this Agreement have been
taken by such party; (ii) this Agreement has been duly authorized, validly
executed and delivered by such Party and is a valid and binding agreement
enforceable against such party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity; and (iii) its compliance with the
terms and conditions of this Agreement will not violate any applicable federal,
state or local laws, regulations or ordinances or any third party agreements of
which the parties, respectively, is aware.
 
5.2 Right to Licensed Property. Licensor further represents and warrants to the
Company that, as of the date hereof, the Licensor exclusively owns all right,
title and interest throughout the world in and to the Licensed Property, which
Licensed Property has intrinsic value, including any Licensed Property that may
be created in the future through the production of the Products.
 
5.3    Additional Representations of Company.  Company further represents and
warrants as follows:
 
5.3.1         Capitalization The entire authorized capital stock of the Company
consists of 100,000,000  shares of Common Stock, 25,751,400 shares of which are
issued and outstanding and 20,000,000  shares of preferred stock, none of which
has been issued.  Schedule 5.3.1 accurately and fully sets forth  the name of
each holder of options to acquire Common Stock (each, an “Optionholder”) and the
number of shares of  Common Stock subject to the option held by such
Optionholder and the name of each holder of Warrants for Common Stock (each, a
“Warrantsholder”) and the number of shares of  Common Stock subject to the
Warrants held by such Warrantsholder. The Common Stock has been or, when issued
will be, duly authorized, validly issued, fully paid, and nonassessable.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3.2         Litigation. There is not, and has never been, any proceeding
pending or, to the actual knowledge of any employees, officers, or directors of
the Company, threatened against or relating to the Company, any of its assets or
properties, or any of its directors or officers in their capacities as such, and
(b) there is no pending, or to the actual knowledge of any employees, officers,
or directors of the Company, threatened proceeding against any person whom the
Company has agreed to indemnify, and (c) there is not, and has never been, any
proceeding pending or threatened in which the Company is the initiating party.
 
5.3.3         No Anti-dilution Rights.  As of the Effective Date, Adam Kotkin
has no anti-dilution rights in shares of Common Stock issued to him.
 
ARTICLE VI
INDEMNIFICATION; INSURANCE


6.1           Each party (an “Indemnifying Party”) will indemnify, defend, and
hold harmless the other party, and the other party’s affiliates, subsidiaries,
successors and assigns (as applicable), and any of their respective officers,
directors, employees and agents (each, an “Indemnified Party”), from and against
any and all damages, liabilities, costs and expenses, including reasonable
outside legal fees and expenses, in any third party lawsuit or proceeding based
upon or otherwise arising out of a breach or alleged breach of the Indemnifying
Party’s representations or warranties contained herein. Each Indemnified Party
will (a) promptly notify the Indemnifying Party of such claim; (b) provide the
Indemnifying Party with reasonable information, assistance and cooperation in
defending the lawsuit or proceeding and (c) give the Indemnifying Party full
control and sole authority over the defense and settlement of such claim,
subject to the Indemnified Party’s approval of any such settlement, which
approval will not be unreasonably withheld or delayed.


6.2           Company will throughout the Term and an appropriate post-Term
“tail” period maintain policies of insurance for the  activities hereunder
(including, without limitation, errors-&-omissions, general liability and public
liability insurance) at its own cost and expense.  Such insurance must be from a
qualified insurance company licensed to do business in New Jersey having a
Moody’s Rating of B+ or better, have limits of not less than $1 million per
occurrence and not less than $3 million in the aggregate and a deductible not
greater than $25,000 (such deductible to be paid by Company with no contribution
or offset against Licensor).  Licensor and Snooki will covered on such insurance
as named (not additional) insured.  Such policies must provide protection
against all claims, demands and causes of action arising out of the activities
hereunder.  The policies must provide for 30 days’ notice to Licensor from the
insurer by registered or certified mail, return receipt requested, in the event
of any modification, cancellation, or termination thereof, and must contain a
waiver of subrogation.  Company agrees to furnish to Licensor certificates of
insurance evidencing such insurance as soon as reasonably possible but not later
than the release of the initial Product as a condition to the right to include
the Licensed Property in the Products.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
7.1 Force Majeure. None of the parties shall be considered in default of
performance under this Agreement to the extent that performance of such
obligations is delayed or prevented by fire, flood, earthquake or similar
natural disasters, riot, war, terrorism or civil strife, to the extent such
default is beyond the reasonable control of such Party.
 
7.2 Effect of Headings.  The subject headings of the Sections and subsections of
this Agreement are included for purposes of convenience only and shall not
affect the construction or interpretation of any of its provisions.
 
7.3 Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Facsimile or PDF copies
of signatures shall be treated as originals for all purposes.
 
7.4 Gender.  Wherever appropriate in this Agreement, plural shall be deemed also
to refer to the singular, the neuter shall be deemed to refer to the masculine,
feminine or entity.
 
7.5 Parties in Interest.  Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties and their respective successors
and assigns, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third persons to any Party, nor shall any
provision give any third person any right of subrogation over or against any
Party.
 
7.6 No Agency. Nothing herein contained shall be construed to constitute the
parties hereto as partners or as joint venturers, or either as agent of the
other. Neither party shall have the power to obligate or bind the other party in
any manner whatsoever.
 
7.7 Successors and Assigns.  This Agreement is assignable by the Company to any
successor of the Company which acquires all or substantially all of the stock,
assets or businesses of the Company, whether by sale, merger, recapitalization
or other business combination, without Licensor’s consent; provided, any such
successor or assignee shall provide Licensor with a written agreement that it
shall be bound by all the terms of this Agreement. The Licensor shall have the
right to assign its financial benefits hereunder; provided, the Licensor shall
continue to perform its obligations hereunder. Except as specified in this
Section, this Agreement is not assignable.
 
7.8 Confidentiality. The Company agrees not issue any press releases and/or
public or trade announcements or make any public or trade statements with
respect to this Agreement or the Products related to the Licensed Property
without Licensor’s approval, which shall not be unreasonably withheld, provided,
however, these restrictions do not apply to public announcements and filings
legally required in compliance with federal laws, as well as rules promulgated
by the Securities and Exchange Commission. The Parties acknowledge that all
non-public information relating to the business and operations of Licensor and
the Company which they learn or have learned from the other during or prior to
the Term is confidential. The Parties acknowledge the need to preserve the
confidentiality and secrecy of such information and agree that, both during the
Term and after the expiration or termination hereof, they shall not use or
disclose same, and shall take all reasonable steps to preserve in all respects
such confidentiality and secrecy, it being understood that a Party shall have
complied with the foregoing obligation if such Party understands at least the
same measures and precautions it uses to safeguard its own confidential
information. The provisions of this paragraph shall not apply with respect to:
(a) any information that is generally available to the public other than as a
result of disclosure in violation of the foregoing; (b) any information that is
known to the Licensor prior to disclosure by the Company or independently
developed by the Licensor; (c) any otherwise confidential information that is
disclosed to the Licensor by a third party and such disclosure by the third
party is not, to the best knowledge of the Licensor, in violation of any
confidentiality agreement of that party to the Company; or (d) information that
is required to be disclosed by judicial or administrative order or required to
be disclosed to enforce the terms and conditions hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
7.9 Preparation of Agreement.  Each Party acknowledges  and agrees that:  (i)
such Party had the advice of, or sufficient opportunity to obtain the advice of,
legal counsel separate and independent of legal counsel for any other Party;
(ii) the terms of the transactions contemplated by this Agreement are fair and
reasonable to such Party; (iii) such Party has voluntarily entered into the
transaction contemplated by this Agreement without duress or coercion; and (iv)
no conflict, omission or ambiguity in this Agreement, or the interpretation
thereof, shall be presumed, implied or otherwise construed against the other
Party on the basis that such Party and/or its counsel was responsible for
drafting this Agreement.
 
7.10 Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
7.11 Expenses.  Each Party will bear its own costs and expenses (including,
without limitation, fees and expenses of attorneys, accountants and other
advisors) incurred in connection with this Agreement and the transactions
contemplated hereby.
 
7.12 Arbitration. Except as otherwise expressly provided in this Agreement, any
dispute, controversy or claim arising out of or relating to this Agreement, its
interpretation or enforcement, except with respect to an equitable claim, shall
be resolved by arbitration in accordance with the Commercial Arbitration Rules
of the American Arbitration Association conducted by one arbitrator. Any ruling
by the arbitrator shall be final and binding on the parties and may be entered
in any court of competent jurisdiction. The arbitrator shall have no authority
to modify or expand this Agreement or any of the provisions of this Agreement.
The arbitrator is specifically authorized to render partial or summary judgment.
Subject to the provisions of Section 11.11, each party will bear its own
attorney’s fees associated with the arbitration, and each party shall bear an
equal share of all fees, costs and expenses of the arbitrator. The arbitration
proceeding and all testimony, filings, documents, and other information produced
or given in connection with the arbitration shall be treated as confidential
information, except as may be necessary to enter any arbitration ruling in a
court of competent jurisdiction or as otherwise may be required by law. The
prevailing party in any dispute relating to this Agreement resulting in a final
judgment by any court or arbitration panel shall be entitled to the payment of
all attorneys fees and costs incurred (including all fees, costs and expenses of
an arbitration).
 
 
9

--------------------------------------------------------------------------------

 
 
7.13 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the Superior Courts of the State of California sitting in Los
Angeles and the Central District of California for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
The prevailing party in any dispute relating to this Agreement resulting in a
final judgment by any court shall be entitled to the payment of all attorney’s
fees and costs incurred (including all fees, costs and expenses of a lawsuit).
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
7.14 Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered or sent by a
nationally recognized overnight courier or by registered mail or certified mail,
postage prepaid, return receipt requested or by facsimile followed by
confirmation, addressed as follows:
 
If to Licensor:
NEP Snooki Enterprises, LLC
c/o The Robert Thorne Company
9654 Heather Rd
Beverly Hills, CA 90210
Tel.:  (310) 288-5800
Fax:  (310) 860-1200


Tel.: (310) 288-5800 
Fax: (310) 860-1200
Attn: Robert Thorne


With a copy mandatorily and concurrently to:
Gregory V. Redlitz PLC
9654 Heather Rd
Beverly Hills, CA 90210
Tel.:  (310) 288-5800
Fax:  (310) 860-1200
Attn: Gregory V. Redlitz


Neon Entertainment
3577 Harlem Road
Buffalo, New York 14225
Tel.: 716-836- 6366 
Fax: 716-634-1641
Attn: Scott Talarico


Hirsch Wallerstein Hayum Matlof + Fishman
10100 Santa Monica Boulevard, Suite 1700
Los Angeles, California  90067
Tel.:  (310) 703-1700
Fax:  (310) 703-1799
Attn: Ryan Nord, Esq.
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company:
Apps Genius Corp
157 Broad Street, Suite 109C
Red Bank, New Jersey 07701
Tel.: (732) 530-1267
Attn: Adam Kotkin, Chief Executive Officer


With a copy to (which shall not constitute as notice):
Anslow & Jaclin, LLP
195 Route 9 South
Manalapan, New Jersey 07726
Tel.: (732) 409-1212
Fax: (732) 577-1188
Attn: Gregg E. Jaclin, Esq.


If to Starz:
Starz Management & PR
9903 Santa Monica Boulevard, Ste. 511
Beverly Hills, CA 90212
Tel.:  (310) 598-1212
Fax:  (646) 220-2201
Attn: Sergey Knazev


or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered if personally
delivered, on the next business day if sent by overnight courier, three business
days after deposited in the U.S. mail if sent by registered or certified mail,
return receipt requested, postage prepaid and on the day that receipt is
confirmed if delivered by facsimile.


7.15.           Entire Agreement; Modification; Waiver.  This Agreement and the
exhibits and schedules attached hereto, as applicable, constitute the entire
agreement between the Parties pertaining to the subject matter contained herein
and therein, and supersedes all prior and contemporaneous agreements,
representations and understandings of the Parties, whether written or oral.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the Party making the
waiver.]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.


 
APPS GENIUS CORP
 
By: /s/ Adam Kotkin      
Name:  Adam Kotkin
Title: Chief Executive Officer
 
NICOLE POLIZZI (Confirming as to her services hereunder  only)
 
By: /s/ Nicole Polizzi      
Name: Nicole Polizzi
 
NEP SNOOKI ENTERPRISES, LLC
By: /s/ Scott Talarico      
Name: Scott Talarico
Title:
STARZ MANAGEMENT & PR
By: /s/ Serge Knazev      
Name: Serge Knazev
Title: Partner



 
 
11

--------------------------------------------------------------------------------